Title: To James Madison from Thomas Jefferson, 21 October 1807
From: Jefferson, Thomas
To: Madison, James



Oct. 21. 07.

I send you a letter from the Ex-basha of Tripoli.  Had we not better be done with this man by giving him a plain answer stating the truth & sending him the extracts from our instructions, by which he will see that if our agent ingaged any thing beyond that he went beyond his powers, and could not bind us.  Nothing short of this can clear us of his sollicitations.  We might go further and promise to use all friendly means with his brother to procure the delivery of such of his family as chose to go to him; and also to transport him & them, to any port in the Mediterranean he would wish to be placed in.  Affectte. salutns.
